04/11/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 22-0059



                             No. DA 22-0059


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

ROBERT AYRES DASILVA JR.,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until May 11, 2022, to prepare,

file, and serve the Appellant's opening brief.




                                                           Electronically signed by:
                                                              Bowen Greenwood
                                                          Clerk of the Supreme Court
                                                                 April 11 2022